ORDER STRIKING DEBTORS’ PAPERS
C. TIMOTHY CORCORAN, III, Bankruptcy Judge.
THESE CAUSES came on for consideration of papers signed by the debtors’ attorney and filed in each of these cases on February 14, 1990. In the first captioned case, the paper is a notice of change of address; in the second captioned case, it is an objection to motion for relief from stay; in the third captioned case, it is a stipulation for a valuation; and in the fourth captioned case, it is a motion for valuation.
Each of the papers is a different printed form. At the bottom of each form, counsel has taken a wide, black marker and blacked out a portion of the printed part of the form, in the first case measuring four and one-half inches in width and one-half inch in height. In the second ease, the blacked out portion measures seven and one-fourth inches in width by one-half inch in height; and in the third case, the blacked out portion measures four and one-half inches in width by one-fourth inch in height. The fourth case contains two blacked out portions: one measuring four and three-quarter inches in width and one-quarter inch in height; the second measuring six and one-quarter inches in width and three-quarter inch in height. In each ease, the result is a large black blob at the bottom of the page.
The Bankruptcy Rules and the Local Rules of this Court set forth minimum requirements for acceptability for pleadings and papers. The rules assume a degree of professional pride that counsel is expected to demonstrate in the conduct of the practice of law before this Court. Although large black blobs appearing on pleadings and other papers may not be specifically prohibited by any rule of which the Court is aware, papers containing them are no more acceptable to the Court than papers with coffee stains or cigarette burns (that *114are also not specifically prohibited by the rules).
The case files of this Court are official records constituting and documenting bankruptcy cases of individuals and other legal entities. They are part of the bankruptcy process, an important component of the American legal system. The system, the process, and the files contain and reflect serious matters that demand dignity and respect if our legal system is to maintain its role in modern American society. The evil represented by the filing of papers of this sort, of course, is the unspoken statement — whether intentional or whether unintentional and therefore benign — that such conduct contains. The statement describes the respect in which the filer holds the Court as an institution. The case files of the Court are not receptacles of trash, and the Court would be derelict in its duty if it were to permit them to become so.
For the foregoing reasons, the papers described above are stricken. The Court also directs counsel who filed them to cease and desist from filing in the future, any like paper in these or any other cases. In addition, the Court directs the Clerk to refuse to accept for filing in any case papers of the sort described here and to return them to counsel, if tendered.
For the guidance of counsel, the Court states that it does not intend to spend its time in the future preparing orders of this type for this or any similar kind of unacceptable conduct on the part of counsel. Should some new and different form of impropriety — that the Court’s creativity and imagination cannot now foresee — be included in or with the filing of other papers in these or other cases, the Court will direct the Clerk to refuse to accept them for filing and to return them to counsel, as well. The Court intends to enforce a minimum standard of professional conduct on the part of counsel to protect the dignity of the Court as an institution.
IT IS SO ORDERED.
DONE and ORDERED.